Title: To John Adams from Anonymous, 1797
From: Anonymous
To: Adams, John


To the President of the United States
Sir,
1797-1801


You can appreciate the value of facts, without reference to the person from whom they are derivted. Circumstances Not be controulled, render this the only method of communication, consistent with the writer’s view of propriety—
Mr. Tracy a member of the Senate, from Connecticut, is intriguing to obtain the appointment now held buy Gov. St. Claire; ‘Tis fitting, Sir, that you should know, that owing to ill economy or rather extravagance, Mr. Tracy is indisputably an insolvent debtor; that he is well known to have embezzled the money of persons who employed him as their Attorney. For which misconduct a Suit is now pending against him in the Court of Com. Pleas, in Litchfield in Connt. That his character in his own State is sinking into disgrace is a consequence, (as we should expect) of the premises. The levity with which he continues to treat sacred things, furnishes no indifferent proof, that he has added religious hypocrisy to immortality—
This late appointment to visit % inspect the military Posts, could never have been given to him On account of his knowledge in Tactics. And to say the truth, Sir, it was furnishing him with an opportunity employment, and an escape from his Creditors, at the expence of Character in the Administration—This kindness sir, he repaid with his usual good faith; while on his journey from home to undertake this military inspection he made a visit to Genl. Hamilton, and acceded to the Genl. plan of conduct, relating to the Presidential Election—
This appointment to any place of trust, can be acceptable to no man who knows him, and who is guided by no other motive then a regard to virtue, and the honour of his Country.
